HAWKINS, J.
Appellants were jointly indicted and tried for the possession of intoxicating liquor for the purpose of sale. Both were convicted, and the punishment of each assessed at imprisonment in the penitentiary for one year.
No statement of the facts proven on the trial are before us. Several objections were urged to the charge of the court, and exceptions reserved to the refusal of a number of requested charges. In each instance the propriety of the instructions given and those refused turn upon the facts developed and the issues arising therefrom. Manifestly we are not in a position to pass upon the questions without knowing what the evidence was, and must presume the trial court was correct in giving the instructions found in the charge and also in refusing those requested.
The judgment is affirmed.